DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR § 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR § 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS


As provided in 37 CFR § 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR § 1.475(c).	Restriction is required under 35 U.S.C. § 121 and § 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
	In accordance with 37 CFR § 1.499, Applicants are required, in reply to this action, to elect a single invention to which the claims must be restricted.

I, claim(s) 1-2 and 5, drawn to a marker for identification of a QTL-VI, and to a nucleic acid or construct comprising QTL-VI, or a part or variant thereof, leading to powdery mildew resistance.  

	Group II, claim(s) 3-4 and 6, drawn to a marker for identification of a QTL-XII, and to a nucleic acid or construct comprising QTL-XII, or a part or variant thereof, leading to powdery mildew resistance.

	Group III, claim 7, drawn to a nucleic acid or construct comprising both (i) QTL-VI, or a part or variant thereof, leading to powdery mildew resistance; and (ii) QTL-XII, or a part or variant thereof, leading to powdery mildew resistance. 

	Group IV, claim(s) 8-11 and 14-15, drawn to a method for selecting a powdery mildew resistant Cucumis melo plant, which comprises detecting the presence of at least one marker selected from a group of markers. 

	Group V, claim(s) 12-13, drawn to a method of producing a powdery mildew resistant Cucumis melo plant, by transferring into a plant a nucleic acid comprising QTL-XII, or a part or variant thereof. 

	Group VI, claim(s) 16-21, drawn to a powdery mildew resistant Cucumis melo plant. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	The inventions of groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of genetic elements comprising powdery mildew-conferring QTLs derived from Cucumis melo, or powdery mildew-conferring parts or variants thereof, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the teachings of NATARAJAN (Natarajan et al., Whole Genome Re-Sequencing and Characterization of Powdery Mildew Disease-Associated Allelic Variation in Melon, PLOS ONE, DOI:10.1371/journal.pone.0157524, pp 1-19, published 16 June 2016; with Supporting Information available online; see IDS filed 09/29/2020). 
	NATARAJAN teaches the whole genome re-sequencing and characterization of powdery mildew disease-associated allelic variation in melon (entire document; see Title, Abstract, for example). 
	NATARAJAN teaches that powdery mildew is one of the most common fungal diseases, which frequently affects melon (Cucumis melo L.) (Abstract, for example). NATARAJAN teaches the construction of a disease-associated QTL map for 390 SNPs and 45 InDels identified as related to defense-response genes (Id.). Among them, 112 SNPs and 12 InDels were observed in powdery mildew responsive chromosomes (Id.). 
	NATARAJAN teaches comprehensive domain analyses of encoded defense genes. A total of 11,867 SNPs were identified in 585 defense-related genes in all four accessions and found to be distributed across all chromosomes (page 13, second paragraph). 

	NATARAJAN teaches SNP validation in powdery mildew responsive chromosomes (section bridging pages 14-15). A total of 12 SNPs (~ 4 from each PM responsive chromosomes of 2, 5, and 12) with their corresponding 500 base pair flanking sequences were selected, and primer pairs were designed for experimental verification (page 4, third full paragraph). 
	NATARAJAN teaches the development of melon accession/allele-specific markers from the detected SNPs with associated genes (page 15, first paragraph). The identified SNPs associated with PM disease resistant QTL from re-sequenced melon lines may provide novel insights to improve the disease resistance in melon accessions (i.e., powdery mildew resistant Cucumis melo plants) by using advanced molecular technologies (Id.). 

Each group of inventions also involves technical features not required by the other groups. The inventions of Groups I-III and VI are directed to compositions; in contrast, the inventions of Group IV-V are directed to methods. The inventions of Groups I-III are directed to markers, which are morphologically, biochemically and physiologically different from the living plants of Group VI. The invention of Group I is directed to unique markers for the identification of a QTL-VI. The invention of Group II is directed to unique markers for the identification of a QTL-XII. The invention of Group III is directed to nucleic acids or constructs comprising both QTL-VI and QTL-XII, or parts or variants thereof; these do not require any unique nucleotide Cucumis melo plant that is a cultivar; which is not required by any other group. The invention of Group IV is directed to a method for selecting a powdery mildew resistant Cucumis melo plant, which comprises detecting the presence of at least one marker selected from a group of markers. In contrast, the invention of Group V is directed to a method of producing a powdery mildew resistant Cucumis melo plant, by transferring into a plant a nucleic acid comprising QTL-XII; this method does not require any unique nucleotide sequence(s). Further in contrast, the invention of Group V requires transformation or protoplast fusion, which is not required by the inventions of any other group. 
	Applicants are reminded that different nucleotide sequences are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to normally constitute different inventive concepts.

Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR § 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in 

Should Applicants traverse on the ground that the inventions have unity of invention (37 CFR § 1.475(a)), Applicants must provide reasons in support thereof. Applicants may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicants, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR § 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR § 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR § 1.17(i).

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663